726 N.W.2d 410 (2007)
Gary A. BROWN and Harold C. Nelthrope, Plaintiffs-Appellees/ Cross-Appellants,
v.
MAYOR OF DETROIT and City of Detroit, Defendants-Appellants/ Cross-Appellees.
Docket Nos. 132016, 132017, COA Nos. 259911, 259923.
Supreme Court of Michigan.
February 2, 2007.
On order of the Court, the application for leave to appeal the July 27, 2006 judgment of the Court of Appeals and the application for leave to appeal as cross-appellant are considered. We direct the Clerk to schedule oral argument on whether to grant the applications or take other peremptory action. MCR 7.302(G)(1). The parties shall submit supplemental briefs within 42 days of the date of this order addressing whether an employee of a public body must report to an outside agency or higher authority to be protected by the Whistleblower Protection Act, MCL 15.361 et seq., and, if so, what statutory language supports that conclusion. They should avoid submitting a mere restatement *411 of the arguments made in their application papers.